DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2022 has been entered.

Response to Amendment
This Office Action is responsive to the amendment filed on 23 May 2022. As directed by the amendment: Claims 1, 10, 11, and 17 have been amended and claims 21 and 22 are newly added. Claims 1-22 currently stand pending in the application. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 



 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/908,813, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application ‘813 fails to provide adequate support for limitations regarding a first internal cavity and a second internal cavity within the hammer head (see at least claims 1 and 17), the first and second internal cavities at least partially filled with metal ball bearings or shot (see at least claim 17). Therefore, claims 1-22 are afforded a priority date of 11 February 2020. 







Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). The specification fails to provide proper antecedent basis for the limitation that “each of the first internal cavity and the second internal cavity is completely filled with metal” (claim 6 as originally filed). Although the originally filed specification discloses that the first and second internal cavities can be completely filled (¶4), this is in relation to the description that the cavities are “filled with a solid material (e.g., a metal), such as metal ball bearings or shot. The first internal cavity and the second internal cavity can be partially or completely filled. For example, the metal bearings or shot can occupy, by volume, from about 20% to about 95% of the internal volume of each of the first internal cavity and the second internal cavity” (¶4). Later, the specification further describes “the first internal cavity (612) and the second internal cavity (614) are filled completely with the solid material such that the individual components (e.g., individual ball bearings or shot (622)) do not have room to move within the cavity upon use” (¶35). So, even when the cavities are completely filled with metal ball bearings or shot, inherently and necessarily gaps are left between parts of adjacent components due to the spherical shape of the components. Therefore, even when the cavities are completely filled with metal ball bearings or shot, they are not “completely filled with metal” as required by claim 6. The specification instead supports that the internal cavities may be “completely filled with metal ball bearings or shot,” and amendment as such is suggested. 

Applicant is reminded that the specification should include cross-references to related applications. See 37 CFR 1.78 and MPEP § 211 et seq. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 10, 11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2007/0113709 to Krallman. 
As to claim 1, Krallman discloses a surgical hammer (interpreted as language of intended use; the hammer is fully capable of surgical use due to its solid construction; hammers for the construction or surgical arts perform the exact same function – hammering), shown in FIG. 10, comprising a handle (30; not shown in this embodiment but shown for exemplary purposes in another embodiment of FIGs. 1-2, ¶44); a shaft (22; also shown in FIGs. 1-2) extending from the handle; and a hammer head (64), shown in FIG. 10, connected to the shaft (via bore 68) (¶58), the hammer head including a slot (commonly understood to mean a narrow opening or groove, shown in annotated FIG. 10 below, with another perspective shown of a slot between bore 26 and section 16 in FIG. 1) extending through the hammer head (the slot extends through the hammer head from front to back, as shown in the direction into the page in FIG. 10) and in fluid communication with a distal end (top end in FIG. 10, which is distal to or furthest from the practitioner) of the hammer head, a bore (socket 68) extending into the hammer head sized to receive the shaft (not shown in this embodiment but shown in FIGs. 1-4), a first internal cavity (chamber 74 on the left in FIG. 10) within the hammer head spaced laterally from the slot (¶58-59; as described in paragraph [0059], the internal cavities of the embodiment of FIG. 10 may take the form and shape of the cylindrical cavity 32 shown in FIG. 4, where the openings 80 in FIG. 10 for allowing insertion of insert elements 48 into the internal cavity 74 through the bore 68 may be eliminated, and replaced with separate and removable impact plates that form the impact surfaces 72 and allow insertion of the insert elements through openings 42, as shown in FIG. 4, ¶51; with the internal cavities shaped as shown in FIG. 4 on either side of the bore 68 as shown in FIG. 10, the internal cavities would be spaced laterally to the left and right of the slot, see annotated figure, along a length of the hammer head – a similar slot is shown in FIG. 4 at reference numeral 14b and shows how the left internal cavity would be spaced laterally from the slot), and a second internal cavity (chamber 74 on the right in FIG. 10) within the hammer head spaced laterally from the slot (as interpreted above). 

    PNG
    media_image1.png
    422
    808
    media_image1.png
    Greyscale

Krallman, Figure 10, annotated 

As to claim 2, Krallman discloses the surgical hammer of claim 1, wherein a portion of each of the first internal cavity and the second internal cavity is filled with a metal (insert elements 48, lead shot or steel pellets) (¶48), shown in FIG. 10. 
As to claim 3, Krallman discloses the surgical hammer of claim 1, wherein a portion of each of the first internal cavity and the second internal cavity is filled with metal ball bearings or shot (lead shot or steel pellets) (¶48), shown in FIG. 10. 
As to claim 4, Krallman discloses the surgical hammer of claim 2, wherein the first internal cavity and the second internal cavity are partially filled (so that the shot/pellets are able to move within the internal cavities to achieve anti-recoil, ¶4-5), shown in FIG. 10. 
As to claim 7, Krallman discloses the surgical hammer of claim 1, wherein each of the first internal cavity and the second internal cavity is a cylindrical cavity (as described in relation to the shape of the cavity in FIG. 4, ¶51, as interpreted above). 
As to claim 8, Krallman discloses the surgical hammer of claim 1, wherein the slot is between the first internal cavity and the second internal cavity (as interpreted above), shown in FIG. 10. 
As to claim 10, Krallman discloses the surgical hammer of claim 1, wherein the bore is positioned about a proximal end of the hammer head (at least the entrance and part of the bore 68 is positioned about a proximal end of the hammer head, which end is the bottom end of the hammer head in FIG. 10 and the end closest to the practitioner). 
As to claim 11, Krallman discloses the surgical hammer of claim 1, wherein the bore is positioned about a longitudinal midportion (taken at a middle portion of a longitudinal length from left to right in FIG. 10) of the hammer head. 
As to claim 13, Krallman discloses the surgical hammer of claim 1, wherein the slot is a tapered slot (slot tapers proximally, shown in FIG. 10). 
As to claim 15, Krallman discloses the surgical hammer of claim 1, wherein the hammer head has a substantially cylindrical overall profile (the hammer head of FIG. 10 has a body 66 comprising two cylindrical impact sections 70; FIG. 1 shows the cylindrical shape of one impact section 16; the hammer head of FIG. 10 has a substantially cylindrical overall profile due to the cylindrical shape of the impact sections which comprise at least 2/3 of the overall profile of the hammer head so that the overall profile is substantially, or at least a majority, cylindrical – because the instant application describes the hammer head as having a cylindrical overall profile, originally filed specification ¶29, even though the cylindrical shape is not present at least at the slot, therefore the term substantially cylindrical overall profile is understood to mean, in the context of the instant application disclosure, as being substantially cylindrical at least at the operating ends or at least along a majority of the hammer head length). 
As to claim 17, Krallman discloses a surgical hammer (interpreted as language of intended use; the hammer is fully capable of surgical use due to its solid construction; hammers for the construction or surgical arts perform the exact same function – hammering), shown in FIG. 10, comprising a handle (30; not shown in this embodiment but shown for exemplary purposes in another embodiment of FIGs. 1-2, ¶44); a shaft (22; also shown in FIGs. 1-2) extending from the handle; and a substantially cylindrical hammer head (64; the hammer head 64 of FIG. 10 has a body 66 comprising two cylindrical impact sections 70; FIG. 1 shows the cylindrical shape of one impact section 16; the hammer head of FIG. 10 is substantially cylindrical due to the cylindrical shape of the impact sections which comprise at least 2/3 of the hammer head so that the hammer head is substantially, or at least a majority, cylindrical – because the instant application describes the hammer head as having a cylindrical overall shape, originally filed specification ¶29, even though the cylindrical shape is not present at least at the slot, therefore the term substantially cylindrical is understood to mean, in the context of the instant application disclosure, as being substantially cylindrical at least at the operating ends or at least along a majority of the hammer head length), shown in FIG. 10, connected to the shaft (via bore 68), about a proximal end (at least the entrance and part of the bore 68 is positioned about a proximal end of the hammer head, which end is the bottom end of the hammer head in FIG. 10 and the end closest to the practitioner) and a longitudinal midportion (taken at a middle portion of a longitudinal length from left to right in FIG. 10) of the hammer head, the hammer head including an elongated tapered slot (a slot is commonly understood to mean a narrow opening or groove, shown in annotated FIG. 10 above, with another perspective shown of a slot between bore 26 and section 16 in FIG. 1; the slot is elongated or extended proximally, and tapers proximally, shown in FIG. 10 – because the instant application describes the slot as elongated with a longitudinal axis that is coaxial with or parallel to a longitudinal axis of the shaft, originally filed specification ¶30, even though the slot has a greatest dimension or length transverse to the longitudinal axis of the shaft and into the page in FIG. 5, therefore the term elongated is understood to mean, in the context of the instant application disclosure, as having a significant or measurable length – therefore, the slot in Krallman is elongated proximally as shown by its measurable length in that direction in FIG. 10) extending through the hammer head (the slot extends through the hammer head from front to back, as shown in the direction into the page in FIG. 10) and in fluid communication with a distal end (top end in FIG. 10, which is distal to or furthest from the practitioner) of the hammer head, a bore (socket 68) extending into the hammer head sized to receive the shaft (not shown in this embodiment but shown in FIGs. 1-4), a cylindrical first internal cavity (chamber 74 on the left in FIG. 10) within the hammer head spaced laterally from the elongated tapered slot (¶58-59; as described in paragraph [0059], the internal cavities of the embodiment of FIG. 10 may take the form and shape of the cylindrical cavity 32 shown in FIG. 4, where the openings 80 in FIG. 10 for allowing insertion of insert elements 48 into the internal cavity 74 through the bore 68 may be eliminated, and replaced with separate and removable impact plates that form the impact surfaces 72 and allow insertion of the insert elements through openings 42, as shown in FIG. 4, ¶51; with the internal cavities shaped as shown in FIG. 4 on either side of the bore 68 as shown in FIG. 10, the internal cavities would be spaced laterally to the left and right of the slot, see annotated figure, along a length of the hammer head – a similar slot is shown in FIG. 4 at reference numeral 14b and shows how the left internal cavity would be spaced laterally from the slot) and at least partially filled with metal ball bearings or shot (insert elements 48, lead shot or steel pellets) (¶48), shown in FIG. 10, and a cylindrical second internal cavity (chamber 74 on the right in FIG. 10) within the hammer head spaced laterally from the elongated tapered slot (as interpreted above) and at least partially filled with metal ball bearings or shot (48). 

Claims 1, 3, 10, 11, 14, 15, and 21 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. 2,989,101 to Carmien. 
As to claim 1, Carmien discloses a surgical hammer (interpreted as language of intended use; the hammer is fully capable of surgical use due to its solid construction; hammers for the construction or surgical arts perform the exact same function – hammering), shown in FIGs. 1-2, comprising a handle (2); a shaft (1) extending from the handle; and a hammer head (3) connected to the shaft (col. 2 / ll. 40-41), the hammer head including a slot (commonly understood to mean a narrow opening or groove, shown in annotated FIGs. 1 and 2 below) extending through the hammer head (the slot extends through at least part of a thickness of the hammer head from front to back, as shown at the distal end of the hammer head in the direction into the page in FIG. 1 where the negative space indicates the removal of material through the hammer head) and in fluid communication with a distal end (top end in FIG. 1, which is distal to or furthest from the practitioner) of the hammer head, a bore (at 6) extending into the hammer head sized to receive the shaft (col. 3 / ll. 3-8), shown in FIG. 2, a first internal cavity (shown in the annotated figure) within the hammer head spaced laterally from the slot (spaced laterally to the right of the slot along a length of the hammer head), and a second internal cavity within the hammer head spaced laterally from the slot (spaced laterally to the right of the slot along a length of the hammer head). 

    PNG
    media_image2.png
    572
    790
    media_image2.png
    Greyscale

Carmien, Figures 1 (partial) and 2, annotated 

As to claim 3, Carmien discloses the surgical hammer of claim 1, wherein a portion of each of the first internal cavity and the second internal cavity is filled with metal ball bearings or shot (shot, col. 5 / ll. 1-6). 
As to claim 10, Carmien discloses the surgical hammer of claim 1, wherein the bore is positioned about a proximal end of the hammer head (at least the entrance and part of the bore at 6 is positioned about a proximal end of the hammer head, which end is the bottom end of the hammer head in FIG. 1 and the end closest to the practitioner). 
As to claim 11, Carmien discloses the surgical hammer of claim 1, wherein the bore is positioned about a longitudinal midportion (taken at a middle portion of a longitudinal length from left to right in FIG. 1) of the hammer head. 
As to claim 14, Carmien discloses the surgical hammer of claim 1, wherein the hammer includes a convex surface defining a proximal end of the slot (because the slot is a narrow opening or groove cut out from around the cylindrical hammer head, the proximal end of the slot, or the bottom of the slot at the distal end of the hammer head, is convex because it follows the cylindrical outer circumference at the distal end; the proximal end of the slot may also be taken at the proximal end of the hammer head, where the bottom of the slot at the proximal end of the hammer head is also convex because it follows the cylindrical outer circumference at the proximal end). 
As to claim 15, Carmien discloses the surgical hammer of claim 1, wherein the hammer head has a substantially cylindrical overall profile (col. 3 / ll. 51-52; as described above, in the context of the instant application disclosure, the hammer head has a substantially cylindrical overall profile because it is substantially cylindrical at least at the operating ends, or at least along a majority of the hammer head length, i.e. excluding the slots), shown in FIG. 1. 
As to claim 21, Carmien discloses the surgical hammer of claim 1, wherein the bore is a blind bore (col. 3 / ll. 4-8), shown in FIG. 2. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 5 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krallman.
As to claims 5 and 20, Krallman discloses each of the first and second internal cavities are at least partially filled with metal shot, but is silent as to wherein each of the first internal cavity and the second internal cavity is filled with metal from about 20% to 95% by volume (claim 5); and wherein the metal ball bearings or shot occupy, by volume, from about 20% to about 95% of a total internal volume of the first internal cavity and the second internal cavity (claim 20). 
Krallman teaches that the metal shot (48) comprises about 25% to 70% of the weight of the hammer head (¶58), where the metal shot comprises steel pellets (¶48) and the hammer head is forged from steel (¶45). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill each internal cavity in Krallman’s hammer head with metal shot from about 20% to 95% by volume so that the shot occupies, by volume, from about 20% to about 95% of a total internal volume of the first internal cavity and the second internal cavity, since this range would provide at least some overlap with the disclosed range in Krallman of shot to hammer head weight. For example, for the shot to comprise a value within the range of about 25% to 70% of the weight of the hammer head, as disclosed in Krallman, with the shot and hammer head comprised of the same material, filling the cavities from about 20% to 95% by volume would achieve at least some overlap with the required weight range, since the ranges are broad, and since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Krallman also appears to show about 20% fill by volume in FIG. 10, where the term “about” is interpreted to mean +/- 5%. Since Applicant has not given any criticality as to why the volumetric range disclosed has any importance to the function of the claimed device (see paragraph [0037] of the originally filed specification for a disclosure of the range of about 20% to about 95% by volume, as well as a disclosure of multiple degrees in five degree increments from 10% to 95%), any differences between the claimed range and the range disclosed in the art is virtually negligible absent any showing of unexpected results or criticality. 
 
As to claims 21 and 22, Krallman is silent as to wherein the bore is a blind bore. 
In another embodiment, shown in FIG. 14a, Krallman teaches that the bore (opening 226) for receiving the shaft (222) is a blind bore. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a blind bore extending proximally into the hammer head sized to receive the shaft, since the openings 80 for allowing insertion of the insert elements 48 are eliminated (see Rejection under 35 U.S.C. 102(a)(1)/(2) above for interpretation) and the bore for the shaft therefore need not extend far enough to be open to such openings. The blind bore would also prevent the shaft from extending too far through the bore and reduce openings into which debris may enter from the distal end. 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krallman in view of U.S. Patent No. US 6,435,059 to Martinez. 
As to claims 16 and 19, Krallman is silent as to wherein the hammer head has an overall weight of about 100 grams to 5 kilograms. 
Martinez teaches a sledge hammer, in the same field of endeavor of tools for applying hammering force, comprising a handle and a hammer head weighs 2 pounds (at the bottom end of the disclosed range of 2 to 20 pounds, col. 1 / ll. 23-24; 2 pounds = 0.9 kg) so as to be able to deliver sufficient striking force. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct Krallman’s hammer so that it weighs 2 pounds (or 0.9 kg = 900 g), since as taught by Martinez, this provides sufficient weight so as to be able to deliver sufficient striking force for the various driving functions that the tool would be used for. Because Krallman discloses that the hammer head and insert elements are made of steel (¶45, 48) and the handle and shaft are made of wood, plastic, or fiberglass (¶45), the hammer head would comprise the majority of the weight of the hammer because it is comprised of heavier material, as is well known in the sledge hammer art so that the hammer head provides sufficient striking force. Therefore, a hammer weighing 2 pounds (900 g) as taught by Martinez would include a hammer head with an overall weight that is the majority of 2 pounds, which is more than 100 grams (between 100 grams and 900 grams, which is between the lowest end of the claimed range and the total weight of the hammer). Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Since Applicant has not given any criticality as to why the disclosed weight range has any importance to the function of the claimed device (see paragraph [0039] of the originally filed specification for a disclosure of the range of about 100 g to 5 kg, as well as a disclosure of a wider range of weights from less than 100 g to 9 kg), any differences between the claimed range and the range disclosed in the art is virtually negligible absent any showing of unexpected results or criticality. 

Claims 1-4, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9,839,448 to Reckling et al. (hereinafter, “Reckling”), in view of Krallman. 
As to claim 1, Reckling discloses a surgical hammer (2302), shown in FIG. 23, comprising a handle (larger diameter portion of extension); a shaft (smaller diameter portion of extension) extending from the handle; and a hammer head (2304) connected to the shaft, the hammer head including a slot (2306) extending through the hammer head and in fluid communication with a distal end (end distal to or furthest from the practitioner) of the hammer head. 
As to claim 12, Reckling discloses the surgical hammer of claim 1, wherein the slot is an elongated slot (extended into the hammer head toward the shaft – because the instant application describes the slot as elongated with a longitudinal axis that is coaxial with or parallel to a longitudinal axis of the shaft, originally filed specification ¶30, even though the slot has a greatest dimension or length transverse to the longitudinal axis of the shaft and into the page in FIG. 5, therefore the term elongated is understood to mean, in the context of the instant application disclosure, as having a significant or measurable length – therefore, the slot in Reckling is elongated proximally as shown by its measurable length in that direction in FIG. 23) having a longitudinal axis parallel to a longitudinal axis of the shaft (the longitudinal axis of the slot is one of various parallel axes taken through and along the slot and into the hammer head toward the shaft – as noted above, in the context of the instant application disclosure, the longitudinal axis need not be along the greatest dimension or length of the slot; the slot is as elongated as the slot of the instant invention, and has a longitudinal axis as parallel to the longitudinal axis of the shaft as that of the instant invention). 
Reckling is silent as to a first internal cavity within the hammer head spaced laterally from                    the slot, and a second internal cavity within the hammer head spaced laterally from the slot (claim 1); wherein a portion of each of the first internal cavity and the second internal cavity is filled with a metal (claim 2); wherein a portion of each of the first internal cavity and the second internal cavity is filled with metal ball bearings or shot (claim 3); wherein the first internal cavity and the second internal cavity are partially filled (claim 4); wherein the slot is between the first internal cavity and the second internal cavity (claim 8). 
As to claim 1, Krallman teaches a surgical hammer (interpreted as language of intended use; the hammer is fully capable of surgical use due to its solid construction; hammers for the construction or surgical arts perform the exact same function – hammering), in the same field of endeavor of tools for applying hammering force, shown in FIG. 10, comprising a handle (30; not shown in this embodiment but shown for exemplary purposes in another embodiment of FIGs. 1-2, ¶44); a shaft (22; also shown in FIGs. 1-2) extending from the handle; and a hammer head (64), shown in FIG. 10, connected to the shaft (via bore 68), the hammer head including a bore (socket 68) extending into the hammer head sized to receive the shaft (not shown in this embodiment but shown in FIGs. 1-4), a first internal cavity (chamber 74 on the left in FIG. 10) within the hammer head (¶58-59; as described in paragraph [0059], the internal cavities of the embodiment of FIG. 10 may take the form and shape of the cylindrical cavity 32 shown in FIG. 4, where the openings 80 in FIG. 10 for allowing insertion of insert elements 48 into the internal cavity 74 through the bore 68 may be eliminated, and replaced with separate and removable impact plates that form the impact surfaces 72 and allow insertion of the insert elements through openings 42, as shown in FIG. 4, ¶51; the internal cavities would be shaped as shown in FIG. 4 on either side of the bore 68 as shown in FIG. 10), and a second internal cavity (chamber 74 on the right in FIG. 10) within the hammer head (as interpreted above), to be filled with weighted materials to achieve anti-recoil of the hammer for increased comfort and decreased fatigue or injury to the practitioner during use (¶4-5). 
As to claim 2, Krallman teaches the surgical hammer of claim 1, wherein a portion of each of the first internal cavity and the second internal cavity is filled with a metal (insert elements 48, lead shot or steel pellets) (¶48), shown in FIG. 10. 
As to claim 3, Krallman teaches the surgical hammer of claim 1, wherein a portion of each of the first internal cavity and the second internal cavity is filled with metal ball bearings or shot (lead shot or steel pellets) (¶48), shown in FIG. 10. 
As to claim 4, Krallman teaches the surgical hammer of claim 2, wherein the first internal cavity and the second internal cavity are partially filled (so that the shot/pellets are able to move within the internal cavities to achieve anti-recoil, ¶4-5), shown in FIG. 10. 
As to claim 8, Krallman teaches the surgical hammer of claim 1, wherein the slot is between the first internal cavity and the second internal cavity, shown in FIG. 10. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Reckling’s hammer with first and second internal cavities within the hammer head, spaced laterally to either side of Reckling’s slot, to provide cavities into which shot or other weighted materials may be provided to achieve anti-recoil of the hammer for increased comfort and decreased fatigue or injury to the practitioner during use, as taught by Krallman (¶4-5). As also taught by Krallman, the internal cavities applied to Reckling’s hammer in view of Krallman would be at least partially filled with shot that moves within the internal cavities to achieve anti-recoil. Krallman teaches that the first and second cavities are on opposite sides of the bore which receives the shaft, providing weighted material on either side of the handle and shaft which are at the longitudinal center of the hammer head, for balance; therefore the first and second cavities added to Reckling’s hammer would be on opposite sides of the handle and shaft of Reckling’s hammer, providing weighted material on either side of the handle and shaft which are at the longitudinal center of the hammer head, for balance, and would also therefore be on opposite sides of the slot which is in line with the handle and shaft of Reckling. The internal cavities would be spaced laterally from the slot, as in the interpretation of Krallman above where the cavities are spaced laterally from the bore, in order to provide contained cavities that would hold the weighted material securely. As also disclosed by Krallman, the shot may be inserted into the internal cavities via removable impact plates. Since the slot removes part of the hammer head, the internal cavities being on opposite sides of the hammer head and opposite sides of the slot would provide the appropriate space for the internal cavities within the hammer head and prevent interference by and with the slot. Accordingly, as shown in Reckling Fig. 23, each side of the hammer head on either side of the slot would be made hollow (to form an internal cavity) to receive shot for anti-recoil effects. 
Reckling is silent as to a bore extending into the hammer head sized to receive the shaft (claim 1); wherein the bore is positioned about a proximal end of the hammer head (claim 10); wherein the bore is positioned about a longitudinal midportion of the hammer head (claim 11). 
As to claim 1, Krallman teaches a surgical hammer (interpreted as language of intended use; the hammer is fully capable of surgical use due to its solid construction; hammers for the construction or surgical arts perform the exact same function – hammering), in the same field of endeavor of tools for applying hammering force, shown in FIG. 10, comprising a handle (30; not shown in this embodiment but shown for exemplary purposes in another embodiment of FIGs. 1-2, ¶44); a shaft (22; also shown in FIGs. 1-2) extending from the handle; and a hammer head (64), shown in FIG. 10, connected to the shaft (via bore 68), the hammer head including a bore (socket 68) extending into the hammer head sized to receive the shaft (not shown in this embodiment but shown in FIGs. 1-4), a first internal cavity (chamber 74 on the left in FIG. 10) within the hammer head (¶58-59; as described in paragraph [0059], the internal cavities of the embodiment of FIG. 10 may take the form and shape of the cylindrical cavity 32 shown in FIG. 4, where the openings 80 in FIG. 10 for allowing insertion of insert elements 48 into the internal cavity 74 through the bore 68 may be eliminated, and replaced with separate and removable impact plates that form the impact surfaces 72 and allow insertion of the insert elements through openings 42, as shown in FIG. 4, ¶51; the internal cavities would be shaped as shown in FIG. 4 on either side of the bore 68 as shown in FIG. 10), and a second internal cavity (chamber 74 on the right in FIG. 10) within the hammer head (as interpreted above), to be filled with weighted materials to achieve anti-recoil of the hammer for increased comfort and decreased fatigue or injury to the practitioner during use (¶4-5). 
As to claim 10, Krallman teaches the surgical hammer of claim 1, wherein the bore is positioned about a proximal end of the hammer head (at least the entrance and part of the bore 68 is positioned about a proximal end of the hammer head, which end is the bottom end of the hammer head in FIG. 10 and the end closest to the practitioner). 
As to claim 11, Krallman teaches the surgical hammer of claim 1, wherein the bore is positioned about a longitudinal midportion (taken at a middle portion of a longitudinal length from left to right in FIG. 10) of the hammer head. 
Accordingly, although Reckling is silent as to how the shaft and hammer head are connected to each other, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Reckling’s shaft and hammer head as separate parts that are connected, since constructing a formerly integral structure in various elements involves only routine skill in the art, and the providing of separate connectable parts offers modularity during shipping or interchangeable parts for replacement and sterilization purposes. Reckling’s hammer head would be provided with a bore as taught by Krallman, to receive a shaft that extends from a handle, where the bore is at the proximal end of the hammer head so as to be able to receive the shaft in a functional position for the practitioner to grab (the hammer head located distally for contacting the target) and the bore is at a longitudinal midportion of the hammer head so that the hammer head is balanced. 


Allowable Subject Matter
Claims 6, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
As to claim 6, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a surgical hammer comprising a handle; a shaft extending from the handle; and a hammer head connected to the shaft, the hammer head including a slot extending through the hammer head and in fluid communication with a distal end of the hammer head, a bore extending into the hammer head sized to receive the shaft, a first internal cavity within the hammer head spaced laterally from the slot, and a second internal cavity within the hammer head spaced laterally from the slot; wherein each of the first internal cavity and the second internal cavity is completely filled with metal. Of particular note, although Krallman and Carmien each teach a hammer comprising a hammer head including internal cavities filled with metal shot, Krallman and Carmien teach that the internal cavities are only partially filled so that the shot is able to move within the internal cavities to achieve anti-recoil (Krallman, ¶4-5; Carmien, col. 5 / ll. 4-11). It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of the cited art to completely fill the internal cavities with metal to resolve the above deficiencies and arrive at the claimed invention. 
As to claim 9, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a surgical hammer comprising a handle; a shaft extending from the handle; and a hammer head connected to the shaft, the hammer head including a slot extending through the hammer head and in fluid communication with a distal end of the hammer head, a bore extending into the hammer head sized to receive the shaft, a first internal cavity within the hammer head spaced laterally from the slot, and a second internal cavity within the hammer head spaced laterally from the slot; wherein the first internal cavity and the second internal cavity have an overall volume of about 40% to 70% of an overall volume of the hammer head. Of particular note, although Krallman and Carmien each teach a hammer comprising a hammer head including internal cavities, they do not disclose the relative volumes of the cavities and the hammer head. Although Krallman teaches a weight of the insert elements (shot) as a percentage range of the weight of the hammer head (¶48), various variables from size of the insert elements, quantity, percentage of fill of the cavities, weight and material differences between insert elements and hammer head, etc., render it non-obvious to arrive at the limitation requiring the cavities to have an overall volume of about 40% to 70% of an overall volume of the hammer head. It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of the cited art to arrive at the claimed invention due to the number of effective variables. 
As to claim 18, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a surgical hammer comprising a handle; a shaft extending from the handle; and a substantially cylindrical hammer head connected to the shaft about a proximal end and a longitudinal midportion of the hammer head, the hammer head including an elongated tapered slot extending through the hammer head and in fluid communication with a distal end of the hammer head, a bore extending into the hammer head sized to receive the shaft, a cylindrical first internal cavity within the hammer head spaced laterally from the elongated tapered slot and at least partially filled with metal ball bearings or shot, and a cylindrical second internal cavity within the hammer head spaced laterally from the elongated tapered slot and at least partially filled with metal ball bearings or shot; wherein the first internal cavity and the second internal cavity have an overall volume of about 40% to 70% of an overall volume of the hammer head. Of particular note, although Krallman and Carmien each teach a hammer comprising a hammer head including internal cavities, they do not disclose the relative volumes of the cavities and the hammer head. Although Krallman teaches a weight of the insert elements (shot) as a percentage range of the weight of the hammer head (¶48), various variables from size of the insert elements, quantity, percentage of fill of the cavities, weight and material differences between insert elements and hammer head, etc., render it non-obvious to arrive at the limitation requiring the cavities to have an overall volume of about 40% to 70% of an overall volume of the hammer head. It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of the cited art to arrive at the claimed invention due to the number of effective variables. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775